Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 8, 17, 18, 27, 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims variously recite a unit vector privatized on: “l.sub.2 unit vectors on the unit cube” or “l.sub.infinity unit vectors on the unit cube,” the recited unit cube lacks a proper antecedent. Applicant did not address this issue in the remarks filed 10/20 /22, but responded that there is antecedent basis to support “the unit vector.” The recited unit cube of claims 7, 8, 17, 18, 27, 28 lacks proper antecedent in the claims.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 11, 21 rejected under 35 U.S.C. 102a2 as being  by Pihur: 11341429 hereinafter Pi .
Regarding claim 1
Pi teaches:
A non-transitory machine-readable medium storing instructions thereon and operative to cause one or more processors of a data processing system to perform operations (see at least Pi: Abstract; Claims 8, 15); comprising:
receiving a machine learning model from a server at a client device (Pi: Abstract: client receives a machine learning model from a server);
training the machine learning model using local data at the client device to generate a trained machine learning model (Pi: Abstract: Fig 2, 5: received model trained at a client device(s)); 
generating an update for the machine learning model (Pi: Abstract; Col 6:04-7:14; Fig 2, 3, 5: client receives a model comprising weights, updates same), the update including a weight vector that represents a difference between the machine learning model and the trained machine learning model (Pi: Abstract; Col 6:04-7:14; Fig 2, 3, 5: system response with a vector of values indicating the local contribution to a received vector in the form of the model, in this way the update vector represents a difference by comprising the presence of the additional locally, privately trained model values plus added noise); 
privatizing the update for the machine learning model (Pi: Abstract; Col 2:19-2:37, 6:49-7:14; Fig 2, 3, 5: update is privatized at least by the use of private values and additionally the client may inject noise, randomness, etc. into the vector of update values); and 
transmitting the privatized update for the machine learning model to the server (Pi: Abstract; Col 2:19-2:37, 6:49-7:14; Fig 2, 3, 5: client transmits update to the server).

Claims 11, 21 are considered substantially similar to claim 1 and are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 9, 10, 12-16, 19, 20, 22-26, 29, 30 rejected under 35 U.S.C. 103 as being unpatentable over Pihur: 11341429 hereinafter Pi as applied to claims 1, 11, 21 supra and further in view of Zhang: 20200034566.
Regarding claim 2
Pi teaches:
The non-transitory machine-readable medium as in claim 1, wherein privatizing the update for the machine learning model includes adding a separate noise to elements of the vector of values based on a Laplace distribution noise to each of the elements thereby privatizing each of the elements (Pi: Abstract; Col 6:04-7:14; Fig 2, 3, 5). Pi teaches the system, method, etc. for providing local privacy in a federated learning environment but does not discuss differential privacy wherein privatizing the update for the machine learning model includes privatizing the update using separated differential privacy, wherein privatizing the update using separated differential privacy includes: decomposing the weight vector into a unit vector and a magnitude thereafter separately privatizing both the unit vector; and magnitude vector.
In a related field of endeavor Zhang teaches a system and method for managing data privacy (Zhang: Abstract) differential privacy is achieved by determining, decomposing and/or otherwise separately privatizing a data point, sampled point, etc. by separate randomization of a unit vector and a direction for achievement of differential privacy (Zhang: ¶ 106-113, 126-128; Fig 5: system separately perturbs a value for direction and distance in a manner suitable for the provision of differential privacy). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to adapt a system, method for local privacy such as that of Pi to utilize the Zhang taught perturbation algorithm or permutations, adaptations, etc. thereof for achieving federated differential privacy by addition of noise, random values, Laplacian values, etc. to values, weights, etc. such as those taught by Zhang to a local machine learning update value, weight, etc. vector such as the Pi taught locally privatized value vector. The average skilled practitioner would have been motivated to do so for the purpose of providing verifiable privacy to users providing data for a federated learning model and would have expected only predictable results therefrom.

Regarding claim 3
Pi in view of Zhang teaches or suggests:
The non-transitory machine-read able medium as in claim 2, wherein the magnitude is privatized using relative noise. Examiner has taken official notice which Applicant has failed to timely and explicitly traverse and it is thus accepted as Admitted Prior Art (APA: please see MPEP 2144.03) that the using relative and/or absolute noise in distributed learning applications was well known in the art before the effective filing date of the instant invention and would have comprised an obvious inclusion for at least the purpose of providing privacy based thereon in a federated, distributed, ensemble learning application and would have expected only predictable results therefrom.

Regarding claim 4
Pi in view of Zhang teaches or suggests:
The non-transitory machine-readable medium as in claim 2, wherein the unit vector and the magnitude are each differentially private (Zhang: ¶ 106-113, 126-128; Fig 5: system separately perturbs a value for direction and distance in a manner suitable for the provision of differential privacy). The claim is considered obvious over Pi as modified by Zhang as addressed in the base claim as it would have been obvious to apply the further teaching of Pi and/or Zhang to the modified device of Pi and Zhang.

Regarding claim 5
Pi in view of Zhang teaches or suggests:
The non-transitory machine-readable medium as in claim 4, wherein the magnitude is privatized with absolute error. Examiner t has taken official notice which Applicant has failed to timely and explicitly traverse and it is thus accepted as Admitted Prior Art (APA: please see MPEP 2144.03) that the using absolute and/or relative error in distributed learning applications well known in the art before the effective filing date of the instant invention and would have comprised an obvious inclusion for at least the purpose of providing privacy based thereon in a federated, distributed, ensemble learning application and would have expected only predictable results therefrom.

Regarding claim 6
Pi in view of Zhang teaches or suggests:
The non-transitory machine-readable medium as in claim 4, wherein the magnitude is privatized with relative error. Examiner has taken official notice which Applicant has failed to timely and explicitly traverse and it is thus accepted as Admitted Prior Art (APA: please see MPEP 2144.03) that the using absolute and/or relative error in distributed learning applications  would have comprised an obvious inclusion for at least the purpose of providing privacy based thereon in a federated, distributed, ensemble learning application and would have expected only predictable results therefrom.

Regarding claim 9
Pi in view of Zhang teaches or suggests:
The non-transitory machine-readable medium as in claim 1, wherein the machine learning model is a natural language processing model, an image classification model, or a voice classification model. (Pi: Col: 8:56-9:10, 18:22-18:34, 19:5-19:23: system performs classification using a plurality of algorithms operative for language processing of vocal expressions, voice identification, classification related thereto; voice acoustic detection and classification to identify tagged audio signals). Further, Examiner has taken official notice which Applicant has failed to timely and explicitly traverse and it is thus accepted as Admitted Prior Art (APA: please see MPEP 2144.03) that using privatized federated learning for NLP and/or image, voice, language, etc. classification as claimed would have comprised an obvious inclusion for at least the purpose of performing well known processing using a federated model and would have expected only predictable results therefrom.

Regarding claim 10
Pi in view of Zhang teaches or suggests:
The non-transitory machine-readable medium as in claim 9, additionally comprising receiving an updated machine learning model from the server at the client device, training the updated machine learning model using local data at the client device, and transmitting a privatized update for the updated machine learning model to the serve (Pi: Abstract, etc.); (Zhang: Abstract; ¶ 106-113, 126-128; Fig 5; etc.). The claim is considered obvious over Pi as modified by Zhang as addressed in the base claim as it would have been obvious to apply the further teaching of Pi and/or Zhang to the modified device of Pi and Zhang.

Regarding claim 12, 22 – the claims are considered substantially similar to claim 2 supra and are similarly rejected. 

Regarding claim 13, 23 – the claims are considered substantially similar to claim 3 supra and are similarly rejected. 

Regarding claim 14, 24 – the claims are considered substantially similar to claim 4 supra and are similarly rejected. 

Regarding claim 15, 25 – the claims are considered substantially similar to claim 5 supra and are similarly rejected. 

Regarding claim 16, 26 – the claims are considered substantially similar to claim 6 supra and are similarly rejected. 

Regarding claim 19, 29 – the claims are considered substantially similar to claim 9 supra and are similarly rejected. 

Regarding claim 20, 30 – the claims are considered substantially similar to claim 10 supra and are similarly rejected. 

Claims 7, 8, 17, 18, 27, 28 rejected under 35 U.S.C. 103 as being unpatentable over Pihur: 11341429 hereinafter Pi as applied to claims 1, 11, 21 supra and Pihur further in view of Zhang: 20200034566 as applied to claims 2-6, 9, 10, 12-16, 19, 20, 22-26, 29, 30 supra and further in view of Duchi: Local Privacy, Data Processing Inequalities, and Minimax Rates (copyright 2014, copy provided by Examiner and hereinafter Duc).

Regarding claim 7
Pi in view of Zhang teaches or suggests:
The non-transitory machine-readable medium as in claim 4, but does not teach a system wherein the unit vector is privatized based on l.sub.2 unit vectors on the unit cube.
In a related field of endeavor Duc teaches a system and method for localized differential privacy (Duc: Abstract; Ch 1) wherein local data is sampled to preserve differential privacy by utilizing sampling strategies for an l.sub.2 unit ball, sphere, etc. and/or an l.sub.infinity hypercube (Duc: Ch 7.2, A.1, A.4, C.1, D.1, D.2, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize the Duc taught strategies for preserving privacy in a local differential privacy system, method, etc. such as that of Pi and Zhang. The average skilled practitioner would have been motivated to do so for the purpose of  adjusting privacy needs by reducing or compacting distributions of data and would have expected only predictable results therefrom. It would have been further obvious to compact and/or transform the unit ball, sphere, etc. into a unit cube to thereby derive a system with reduced computational complexity as so doing was well known in the art before the effective filing date of the instant invention and would have been expected to deliver only predictable results.

Regarding claim 8
Pi in view of Zhang teaches or suggests:
The non-transitory machine-readable medium as in claim 4, but does not teach a system wherein the unit vector wherein the unit vector is privatized based on l.sub.infinity unit vectors on the unit cube.
In a related field of endeavor Duc teaches a system and method for localized differential privacy (Duc: Abstract; Ch 1) wherein local data is sampled to preserve differential privacy by utilizing sampling strategies for an l.sub.2 unit ball, sphere, etc. and/or an l.sub.infinity hypercube (Duc: Ch 7.2, A.1, A.4, C.1, D.1, D.2, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize the Duc taught strategies for preserving privacy in a local differential privacy system, method, etc. such as that of Pi and Zhang. The average skilled practitioner would have been motivated to do so for the purpose of  adjusting privacy needs by reducing or compacting distributions of data and would have expected only predictable results therefrom.

Regarding claim 17, 27 – the claims are considered substantially similar to claim 7 supra and are similarly rejected. 

Regarding claim 18, 28 – the claims are considered substantially similar to claim 8 supra and are similarly rejected. 

Response to Arguments

Applicant's arguments filed 10/20/22 have been fully considered but they are not persuasive. 
As a preliminary matter Applicant did not address the outstanding issue of the 35 USC 112 rejection in the remarks filed 10/20 /22, that of the lack of antecedent basis in the claims for the recited “the unit cube.” Applicant instead responded that there is antecedent basis to support “the unit vector.” The recited unit cube of claims 7, 8, 17, 18, 27, 28 remains lacking proper antecedent. Further Applicant argues that examiners interpretation is incorrect but does not give any reason beyond conclusory statements, therefore the argument is not found persuasive.
Particularly, Applicant holds that the “cited portions of Pihur do not expressly or inherently disclose at least these features of independent claim 1,” particularly "generating an update for the machine learning model, the update including a weight vector that represents a difference between the machine learning model and the trained machine learning model," and then "privatizing the update for the machine learning model." Applicant alleges that “the cited portions of Pihur do not expressly or inherently disclose at least, for example, "generating an update for the machine learning model, the update including a weight vector that represents a difference between the machine learning model and the trained machine learning model," and then "privatizing the update for the machine learning mode,” and that “there is no disclosure or suggestion in Pihur of any "weight vector that represents a difference between the machine learning model and the trained machine learning model," nor privatizing any such information.”
Examiner respectfully disagrees. Pihur teaches that user devices in a federated learning system operate to generate an update (Pi: Abstract; Col 2:23-2:25, 6:04-7:14; Fig 2, 3, 5: client receives a model comprising weights, updates same); that is, Pihur learners upon local devices receive a model from a server, train the model locally and after training the local device updates the server with a model state resulting from the training, i.e. an updated model state (Pi: Col 2:23-2:25, 4:54-4:56, 6:04-7:14; Fig 2, 3, 5); and the updated model state comprises a vector of weights (Pi: Col 6:04-7:14: the vector b* comprise an updated model representing the difference, distinction, or change to the received model effected by the training at the federated learner). Further the updated model state is “privatized” at least by the use of private vales and additionally by noise, randomness, etc. optionally injected into an updated model weight vector by the client (Pi: Col 2:23-2:28; 6:04-7:14) generating thereby a privatized updated model weight vector which is transmitted by the client to the server (Pi: Abstract; Col 2:19-2:37, 6:49-7:14; Fig 2, 3, 5). While the updated vector of weights is not resolved by explicitly calculating a difference by subtracting the vector of weights the input model from the vector of weights representing the output model. However an arithmetic “difference” is not claimed in such a manner, the update merely “represents the difference,” between the input and output. Further, Applicant has provided only conclusory statements that the Pihur taught difference updated model weight vector does not “represent the difference” between the received and locally trained model. However as detailed above the privatized updated model weight vector which is transmitted by the client to the server comprises values which describe, portray, depict, make plain, bring forward,  or otherwise “represent the difference,” determined by the client side learning and transmitted as an update to the server.  As such Applicant’s arguments are not considered persuasive and no claims currently stand allowable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654